On the Merits.
For appellants there was a brief over the names of Mr. Charles F. McKnight and Mr. John F. Hall, with an oral argument by Mr. McKnight.
For respondent there was a brief and oral argument by Mr. C. R. Wade.
BBOWN, J.
The objectors invoke the provisions of the following statute:
“If any executor or administrator shall refuse to allow any claim or demand against the deceased, after the same may have been exhibited to him in accordance with the provisions of this act, said claimant may present his claim to the county court for allowance * * . The court shall have power to hear and determine in a summary manner all demands against any estate agreeably to the provisions of this act, and which have been so rejected by the executor or administrator * * ; provided, that no claim which shall *186have been rejected by the executor or administrator, as aforesaid, shall be allowed by any court, referee, or jury, except upon some competent or satisfactory evidence other than the testimony of the claimant.” Or. L., § 1241.
This statute has been applied by this court many times: Quinn v. Gross, 24 Or. 147 (33 Pac. 535); Harding v. Grim, 25 Or. 506 (36 Pac. 634); Bull v. Payne, 47 Or. 580 (84 Pac. 697); Tharp v. Jackson, 85 Or. 78 (165 Pac. 585, 1173); Godfrey v. Howes, 91 Or. 98 (178 Pac. 388); Re Estate of Banzer, 106 Or. 654 (213 Pac. 406); Franklin v. Northrup, 107 Or. 537 (215 Pac. 494); Uhler v. Harbaugh (Or.), 224 Pac. 89. However, the foregoing decisions, because they relate to proof of claims that were rejected by the executor or administrator, as provided in the statute quoted above, do not apply to this case. Pomeroy’s claims have never been rejected.
The questions of law arising upon this appeal are well settled in our jurisdiction. For the reason that the real questions in this cause relate to facts, we have devoted much time to a careful reading of the record before us.
The estates consist of a dairy farm, together with milch cows and young stock. Objections arise from the fact that the administrator continued to conduct the dairy instead of immediately bringing the administration to a close. The claims objected to, other than Pomeroy’s unpaid claim for wages, were paid from proceeds realized, in a great measure, from the sale of milk and cream produced by the dairy as carried on by him, as administrator. No real property was sold, and the inventoried list of stock was kept complete.
The heirs object, among other things, to a claim on account of moneys advanced by the administrator *187to pay their own hills for clothing, school, and a hill incurred during illness of one of the heirs. While, under the record, these claims are not properly chargeable against the estate, the court below rightfully held that further testimony should be taken upon that feature of the issues in order to determine what should be charged against each distributive share of the estate. See notes, Ann. Cas. 1917A, pp. 135, 136.
The administrator is an unmarried man. When he toók charge of the estate in his official capacity he employed his married brother as a farm hand. This brother’s wife, who is a sister of Elizabeth Bethel, deceased, did the cooking and housekeeping on the farm. Later, another brother married Helen Bethel, one of the three heirs, and she is one of the two objectors. Anne Bethel, the original objector, did not appeal.
Pursuant to stipulation of the attorneys of the interested parties and the order of the court, W. H. Wann, a certified public accountant, audited the records and accounts of Ralph R. Pomeroy, administrator of the estates of George H. Bethel and Elizabeth Bethel, deceased, for the period extending from July 19, 1918, to January 12, 1921, being the time covered by the administrator’s first, second, third, final, and supplemental final reports. The report and evidence of the accountant is too lengthy to print. He states in his report, among other things:
“The records were found to be in fair condition. On account of heavy disbursements I spent some time analyzing same for irregularity * * So far as can be determined, the funds have been scrupulously accounted for, and I have checked from the bank records, bills and statements, as well as to use any outside information obtainable * *
*188“Taking up the matter of losses or gains during the administratorship, I have made a fairly accurate showing of the results.
“Revenue, * * $14,050.44.”
This revenue is made up of cream and milk to the amount of $10,354.52, cattle, hogs and produce, $2,836.02, and a number of other items.
The expenditures total $9,481.58, leaving a profit of $4,568.86.
It is the duty of an administrator to close up the affairs of an estate as soon as practicable; but the law does not contemplate that he should sacrifice the interests of the estate in order to bring it to a close.
The administrator avers in his report — and is sustained by the record — that the affairs of the estate have been administered faithfully, honestly, and with ability. He states that in July, 1918, during the "World War, when he commenced the administration, the property of the estate could not have been sold except at great sacrifice; that the appraised value of the estate at that time was little more than $14,000, a fair and reasonable appraisement, and he is well supported by the record in stating that the present value thereof is at least $25,000. He was appointed administrator of the estates during harvest time and in the midst of the dairy season. The resources and revenues of the estates had been mingled. There were 49 cows in milk, about 40 of which belonged to Elizabeth Bethel’s estate. There was upon the dairy farm, when Elizabeth Bethel died, an uncompleted barn in course of construction, upon which had been expended the sum of $2,000. This was completed by the administrator. At the solicitation of the heirs, he purchased, for the sum of $800, from the funds *189that came into his hands, a tombstone to mark the last resting place of the decedents. The receipts of the concern show that he purchased for the estate a Ford truck which was required for conveying milk and cream to market. He cleared and seeded seven acres of valuable land belonging to the estate. He employed help'and maintained the household from the revenue produced by his efforts. He paid the taxes upon the property of the estate with money derived from the same source.
The court did not err in approving the administrator’s accounts.
The administrator is an expert butter maker, and from March 1, 1908, was employed to take charge of the Bethel farm, including its herd of cattle consisting of about 49 cows and some young stock. It was his duty to manage the farm, milk the cows, care for the stock and make the butter, at the agreed price of $50 per month. He worked continuously at that wage for six years. He testifies that from March 1, 1914, until his appointment as administrator he was to receive a wage of $60 per month. Of the amount due him for labor, he has received payment in the sum of $923. He further testifies that after his appointment as administrator he continued to labor on the dairy farm, as before, and that in all these years of service he was never absent from the farm a single night except on official business.
The objectors do not question the fact of the many years’ valuable service rendered by Pomeroy to the Bethels. They do not deny that he toiled early and late, and for many hours every day, year after year, and for the period of time stated. They do assert, in effect, that while Pomeroy was toiling for the wel*190fare of the estates, the statute of limitations was running against his claim for just compensation.
The statute of limitations cannot avail the heirs. Pomeroy’s claim is not barred by any law.
The claims for wages for more than 10 years prior to Pomeroy’s appointment as administrator, and for his extraordinary services rendered while acting in that capacity, together with the proofs offered in support thereof, have been subjected to the most careful scrutiny; and we are convinced that he is entitled to the full amount awarded him by the trial court for wages and commissions.
The court below saw the witnesses, heard them testify, noted their appearance and demeanor upon the witness-stand, and was familiar with the entire situation. Under the peculiar circumstances existing in the instant case, the findings of the learned trial judge are entitled to weight.
We conclude that this case should be affirmed. It is so ordered. Affirmed.
McBride, C. J., and Bean and McCourt, JJ., concur.